                                                                                              L   E
                     IN THE UNITED STATES DISTRICT COURT                               MAY 3 I 2019
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division                                CLERK, U.S. DISTRICT COURT
                                                                                        RICHMOND. VA

UNITED STATES OF AMERICA


V.                                                   Criminal No. 3:06CR106-HEH


HENRY PAUL RICHARDSON,

       Petitioner.


                                MEMORANDUM OPINION
                                (Denying Rule 60(b) Motion)

       By Memorandum Opinion and Order entered on July 26,2012,the Court denied a

28 U.S.C. § 2255 Motion filed by Petitioner(ECF Nos. 186,187). Since that date.

Petitioner has inundated the Court with fnvolous filings. On January 16, 2018,the Court

received a Motion to Vacate Judgment Pursuant to Fed. R. Civ. Proc. § 60(b)(6), and

Motion to Reopen 28 U.S.C. § 2255 Proceedings. ("Rule 60(b) Motion," ECF No. 236.)'
On March 12,2018,the Court received a Motion for Leave to File an Amended Motion

to Vacate Judgment with the attached amended motion under Rule 60(b). ("Motion for

Leave to File," ECF No. 239.) On April 11, 2018,Petitioner also filed a Motion to




^ Federal Rule of Civil Procedure 60(b)provides, in pertinent part:

      (b) Grounds for Relief from a Final Judgment, Order, or Proceeding. On
      motion and just terms, the court may relieve a party or its legal representative from
       a final judgment, order, or proceeding for the following reasons:

              (4)the judgment is void;

              (6)any other reason thatjustifies relief.

Fed. R. Civ. P. 60(b)(4)&(6).
Consolidate the Rule 60(b) Motion with the amended motion, ("Motion to Consolidate,"

ECF No. 242.) As a preliminary matter, the Motion to Consolidate(ECF No. 242)will

be denied because, as discussed below, the Motion for Leave to File will be denied as

futile.


          In his Rule 60(b) Motion, Petitioner argues that under Rule 60(b)(6)the Court

should re-open and reconsider its prior denial of his § 2255 Motion due to alleged errors

of habeas counsel. A party seeking relief under Federal Rule of Civil Procedure 60(b)

must make a threshold showing of"timeliness, a meritorious defense, a lack of unfair

prejudice to the opposing party, and exceptional circumstances." Dowell v. State Farm

Fire & Cas. Auto. Ins. Co.,993 F.2d 46,48(4th Cir. 1993)(quoting Werner v. Carbo,

731 F.2d 204,207(4th Cir. 1984)). After a party satisfies this threshold showing,"he [or

she] then must satisfy one ofthe six specific sections ofRule 60(b)." Id. (citing Werner,

731 F.2dat207).

          Under Federal Rule of Civil Procedure 60(c)(1), Petitioner was required to file his

motion within a reasonable time after the entry ofthe July 26,2012 Memorandum

Opinion and Order. Fed. R. Civ. P. 60(c)(1)("A motion under Rule 60(b) must be made

within a reasonable time-and for reasons(1),(2), and(3)no more than a year after the

entry ofthe judgment or order or the date ofthe proceeding."). Petitioner's Rule 60(b)

Motion, filed more than fifteen years after the entry ofthe challenged judgment, was not

filed in a reasonable time. See McLawhorn v. John W. Daniel & Co., Inc., 924 F.2d 535,

538 (4th Cir. 1991)("We have held on several occasions that a Rule 60(b) motion is not

timely brought when it is made three to four months after the original judgment and no

                                               2
valid reason is given for the delay."(citing Cent. Operating Co. v. Utility Workers of

Am.,491 F.2d 245 (4th Cir. 1974); Consol. Masonry & Fireproofing, Inc. v. Wagman

Constr. Corp., 383 F.2d 249(4th Cir. 1967))). Moreover, Rule 60(b)is an extraordinary

remedy requiring a showing of exceptional circumstances. Mayfield v. Nat'l Ass'nfor

Stock Car Auto Racing, Inc., 674 F.3d 369, 378(4th Cir. 2012)(cximg Ackermann v.

UnUed States, 340 U.S. 193, 202(1950)).

      Petitioner fails to offer any persuasive argument as to why this Court should find

that his Rule 60(b) Motion was filed within a reasonable time. Cf. Fortune v. Clarke, 712

F. App'x 296,297(4th Cir. 2018)(explaining that determination oftimeliness of a Rule

60(b) motion is discretionary notjurisdictional). Moreover,"[a] motion under [Rule]

60(b)(6) may not be granted absent 'extraordinary circumstances.'" MLC Auto., LLC v.

Town ofSouthern Pines, 532 F.3d 269,277 n.5 (4th Cir. 2008)(quoting Reid v.

Angelone, 369 F.3d 363, 370(4th Cir. 2004)). Petitioner fails to demonstrate that

extraordinary circumstances warrant review ofthe Court's dismissal of his § 2255

Motion or that he has a meritorious claim. Accordingly, the Rule 60(b)Motion(ECF

No. 236)will be denied.

       The amended motion under Rule 60(b)attached to the Motion for Leave to File is

also untimely and allowing any amendment would be futile. Accordingly,the Motion for

Leave to File(ECF No. 239)will be denied. A certificate of appealability will be denied.




       An appropriate Order will accompany this Memorandum Opinion.

                                            3
                                      /s/
                        HENRY E.HUDSON "

RfghiHioEfl,'Virginia
